EXHIBIT 10.24

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT dated February 24, 2014 (“Employment Agreement”), by and
between MKS Instruments, Inc., a Massachusetts Corporation (the “Corporation”),
and Paul Eyerman of Penfield, NY (the “Employee”).

WHEREAS, the Corporation and Employee desire to provide for the employment of
Employee by the Corporation:

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the Corporation and Employee hereby agree as follows:

(1) Term of Employment: (a) The Corporation hereby employs Employee, and
Employee hereby accepts continued employment with the Corporation, for a period
continuing from the first date above until terminated as provided in this
Section (1) or Section (5).

(b) Either the Corporation or Employee may terminate Employee’s employment at
any time for any reason, or no reason, by giving written notice to the other
party stating its or his election to terminate the employment of Employee under
this Employment Agreement and an effective date of termination which is at least
thirty (30) days after the date of receipt by the other party of such notice;
provided, however, that the employment of Employee under this Employment
Agreement is subject to prior termination as hereinafter provided in Section
(5)(b) and (c). Notwithstanding the above, the Corporation shall be entitled, at
its sole discretion, to waive the obligation of Employee to continue to actively
work during the 30 day notice period. In the event the Corporation elects at any
time to waive the obligation of Employee to actively work during the 30 day
notice period, the Corporation shall continue to pay Employee his customary Base
Salary (as defined in Section (4)) and will reimburse Employee through the
balance of the 30 day notice period for the premiums (if any) Employee pays for
continuation of life insurance should Employee elect to exercise the conversion
feature (if any) of the Corporation’s group life policy then in effect and for
the premiums (if any) for such medical/dental insurance as Employee may then
receive should Employee elect continuation under the federal COBRA program.

(c) Employee may terminate employment by delivering notice of resignation no
later than thirty (30) days prior to the intended date of termination of
employment (“Resignation Date”); provided, however, that the Corporation may at
any time and for any reason, or no reason, accelerate the Resignation Date to
any date prior thereto up to and including the date Employee delivers such
notice of resignation, and such acceleration shall not, in any event, be deemed
a termination by Corporation of Employee’s employment. Unless the employment is
terminated pursuant to Section (5), the Corporation shall, if it terminates the
employment prior to the Resignation Date, continue to pay Employee his customary
Base Salary (as defined in Section (4)) and will reimburse Employee through the
balance of the 30 day notice period for the premiums (if any) Employee pays for
continuation of life insurance should Employee elect to exercise the conversion
feature (if any) of the Corporation’s group life policy then in effect and for
the premiums (if any) for such medical/dental insurance as Employee may then
receive should the Employee elect continuation under the federal COBRA program.

(2) Capacity: Employee is being paid to perform such duties and exercise such
powers, authorities and discretions in relation to the Corporation as are
customary and incidental to Employee’s position and such other services that are
delegated or assigned to Employee by the Chief Executive Officer of the
Corporation or his designee, including any authorized manager or supervisor of
Employee. It shall be a condition of Employee’s employment hereunder that
Employee execute and deliver to the Corporation that Confidential Information
Agreement of MKS Instruments, Inc. (“Confidential Information Agreement”)
attached hereto as Attachment 1, and by execution of this Employment Agreement,
Employee (i) acknowledges receipt of the Confidential Information Agreement and
(ii) agrees to be bound by all of the terms of the Confidential Information
Agreement.

 

1



--------------------------------------------------------------------------------

(3) Extent of Services: During the term of employment of Employee under this
Employment Agreement, Employee shall devote his full time to, and use his best
efforts in the furtherance of, the business of the Corporation and shall not
perform similar duties in any other capacity for any other person or engage in
any other business activity which interferes in any way with Employee’s
performance of his duties to the Corporation, whether or not such business
activity is pursued for gain or any other pecuniary advantage, without the prior
written consent of the Chief Executive Officer of the Corporation.
Notwithstanding the foregoing, Employee may manage his personal investments and
be involved in charitable and unremunerated professional activities (including
serving on charitable and professional boards), so long as such service is
approved by the Chief Executive Officer and does not materially interfere with
the performance of Employee’s duties hereunder or violate Sections (7) through
(11) of this Agreement. Employee agrees and understands that Employee owes the
Corporation fidelity and loyalty during the term of employment with the
Corporation.

(4) Compensation: In consideration of the services to be rendered by Employee
under this Employment Agreement, the Corporation agrees to pay, and the Employee
agrees to accept, the following compensation:

(a) Base Salary: A base salary at the rate of two hundred seventy thousand three
hundred dollars and zero cents ($270,300) per year for the term of Employee’s
employment under this Employment Agreement. The base salary shall be payable in
equal biweekly installments subject to usual withholding requirements. This
salary will be reviewed regularly according to the practices of the Corporation
and will be subject to any changes in pay policies implemented by the
Corporation from time to time, becoming the Base Salary hereunder, as defined.
As an exempt employee, Employee shall not be entitled to receive any overtime
pay from the Corporation.

(b) MKS Instruments, Inc. Profit Sharing and 401(k) Plan: Employee shall be
eligible to become a participant under the profit sharing plan of the
Corporation on fulfilling the conditions set forth in the MKS Instruments, Inc.
Profit Sharing and 401(k) Plan, in accordance with its terms.

(c) Vacation: Employee shall be entitled to an annual vacation leave of 20 days
at full rate of Base Salary during each calendar year of this Employment
Agreement, subject to Employee arranging such vacation so as not to affect
adversely the ability of the Corporation to transact its business. Such vacation
leave shall accrue and be administered according to the policies and practices
of the Corporation.

(d) Life Insurance: The Corporation shall provide and pay such premiums for term
life insurance for Employee during the term of Employee’s employment under this
Employment Agreement in accordance with the term life insurance plan of the
Corporation.

(e) Medical/Dental Insurance: The Corporation shall provide group medical/dental
insurance for Employee under the plans of the Corporation applicable to Employee
during the term of Employee’s employment under this Employment Agreement.

(f) Other Benefits: The Corporation shall provide other benefits for Employee
under the Plans of the Corporation applicable to Employee during the term of
Employee’s employment under this Employment Agreement.

(g) Expenses: The Corporation shall reimburse Employee for all reasonable and
necessary expenses incurred by Employee in connection with the performance of
Employee’s duties as an employee of the Corporation. Such reimbursement is
subject to the timely submission to the Corporation by Employee of appropriate
documentation and/or vouchers in accordance with the customary procedures of the
Corporation for expense reimbursement, as such procedures may be revised by the
Corporation from time to time, and to such caps on reimbursements as the
Corporation may from time to time impose.

 

2



--------------------------------------------------------------------------------

(5) Termination: The employment of Employee under this Employment Agreement
shall terminate:

(a) On the expiration of the period of employment as provided in Section (1).

(b) Upon the death of Employee, or the Disability of Employee as defined in
Section (6)(e) below.

(c) At the election of the Corporation: (i) if Employee shall fail, or refuse,
to perform the other covenants and agreements required of him under this
Employment Agreement other than as a result of Disability or death; or (ii) for
“cause”, which term shall mean: (1) Employee’s willful or gross neglect of his
duties, including the failure to carry out or comply with, in good faith, in any
material respect, or the refusal to follow, any lawful and reasonable written
directives of the Chief Executive Officer of the Corporation or his designee
that are not inconsistent with Employee’s position; (2) Employee’s material
breach of this Employment Agreement or of any of the rules, regulations,
policies or procedures of the Corporation, or material violation of the
Corporation’s statement of corporate policy and/or code of conduct at any time
after such statement and code have been adopted by the Board of Directors and
have been set forth in writing and delivered to Employee; (3) Employee’s
commission of a felony or other act of material dishonesty, or plea of other
than “not guilty” to any felony or serious misdemeanor charge including but not
limited to any act of fraud, embezzlement, misappropriation of Corporation
property, moral turpitude, or breach of fiduciary duty that could possibly have
a material adverse effect on the Corporation; (4) Employee’s unlawful use
(including being under the influence) of controlled substances on the
Corporation’s premises or while performing Employee’s duties and
responsibilities or indictment related to the commission of any criminal act;
(5) Employee’s failure or refusal to reasonably cooperate with any Corporation
investigation or governmental/regulator authority having jurisdiction over
Employee and the Corporation; or (6) Employee’s engaging in willful or gross
misconduct which is materially injurious to the Corporation or any of its
subsidiaries or affiliates or any of its directors or officers, financially or
otherwise, or to its or their reputation; in each case determined in good faith
by the Chief Executive Officer of the Corporation.

(6) Payment upon Termination: (a) If Employee’s employment is terminated by the
Corporation other than pursuant to Section (5)(c) the Corporation shall (subject
to Employee’s entering into and not revoking a General Release with the
Corporation in such form as it may then require; and provided that Employee
(i) remains in full compliance with the Corporation’s Confidential Information
Agreement; and (ii) performs such actions as the Corporation may reasonably
request in transitioning Employee from his employment with the Corporation)
continue to pay Employee the Base Salary (as defined in Section (4)) in effect
immediately prior to the time of such termination (but without any bonus,
commission or other similar amounts except as may have been earned and are due
and payable prior to such termination) for three (3) months after the last full
day Employee works under this Employment Agreement at its normal payroll payment
dates, by direct deposit or regular mail at Employee’s election, provided
Employee is not in breach of any of the covenants herein; any unreimbursed
expenses due to Employee pursuant the Corporation’s policy for which he has
submitted acceptable supporting documentation; and any accrued but unused
vacation time. The form of General Release currently used by the Corporation is
attached hereto as Appendix A, and the Release shall be in substantially similar
form with such changes as the Corporation deems appropriate at the time of
Employee’s termination. Employee shall be entitled to such payment only as set
forth herein, and the provisions of this Section (6) shall supersede in their
entirety any severance payment provisions in any severance plan, policy, program
or arrangement maintained by the Corporation. In addition to any rights or
remedies the Corporation may otherwise have, upon any breach of any agreements
herein by Employee, Employee’s right to any continued

 

3



--------------------------------------------------------------------------------

payment of separation benefits shall immediately cease, and Employee shall be
obligated to repay to the Corporation all amounts paid by the Corporation for
the separation benefits except for the amount of $1,000, which Employee shall be
entitled to retain.

(b) In the event Employee’s employment is terminated by death, the Corporation
shall pay to Employee’s estate the compensation which would otherwise be payable
to Employee at the end of the month in which his death occurs and other unpaid
amounts to which Employee would have been at that time entitled as an Employee
under any applicable compensation or benefit plan or program.

(c) In the event Employee’s employment is terminated by the Corporation for
Cause pursuant to Section (5)(c) hereof, the Corporation shall have no
obligation to pay Employee any amounts, except for Base Salary through the last
full day of actual work for the Corporation, and any accrued but unused vacation
time.

(d) In the event Employee voluntarily resigns, the Corporation shall have no
obligation to pay Employee any amounts, except for Base Salary through the last
full day of actual work for the Corporation, or, if applicable, amounts payable
in accordance with Section (1)(c), and other unpaid amounts to which Employee is
at that time entitled under any applicable compensation or benefit plan or
program.

(e) If Employee is incapacitated by a physical or mental condition, illness, or
injury that prevents Employee from being able to perform his duties under this
Employment Agreement in a satisfactory manner for substantially all of a twelve
(12) consecutive week period (or such longer period as may be required by law or
that the Chief Executive Officer of the Corporation or his designee may, in his
discretion, determine) with any reasonable accommodation that may be required by
law, then Employee shall be deemed to be unable to perform his job (any such
physical or mental condition, illness, or injury, a “Disability”). In such
event, the Corporation may terminate Employee’s employment, in which case
Employee shall receive (i) any accrued but unpaid Base Salary and other unpaid
amounts to which Employee is at that time entitled under any applicable
compensation or benefit plan or program and (ii) all applicable disability
benefits consistent with any applicable benefits program. The Corporation shall
have no further obligations to Employee. Nothing in this paragraph is intended
to or shall operate to excuse the Corporation from any legal obligations it may
have under applicable laws.

(f) The Corporation shall deduct from the amounts payable to Employee pursuant
to this Agreement all required withholding amounts and deductions, including but
not limited to federal, state, local or foreign withholding amounts in
accordance with all applicable laws and regulations and deductions authorized by
Employee. Employee shall be solely responsible for and shall pay all taxes
associated with the amounts payable under this Agreement. The Corporation shall
be entitled to rely on an opinion of counsel if any questions as to the amount
or requirement of withholding shall arise.

(g) Employee shall have no obligation to mitigate any payments due hereunder.
Any amounts earned by Employee from other employment shall not offset amounts
due hereunder. The Corporation’s obligation to pay Employee the amounts provided
hereunder shall not be subject to set-off, counterclaim or recoupment of amounts
owed by Employee to the Corporation or its affiliates, except for any specific,
stated amounts owed by Employee to the Corporation, or as otherwise stated
herein.

(7) Trade Secrets: Employee covenants and agrees that Employee will communicate
to the Corporation, and will not divulge or communicate to any other person,
partnership, corporation or other entity without the prior written consent of
the Corporation, any trade secrets of the Corporation or confidential
information relating to the business of the Corporation or anyone connected with
the Corporation, and that such trade secrets and confidential information shall
not be used by Employee either on his own behalf or for the benefit of others or
disclosed by Employee to any one, except to the Corporation, during or after the
term of Employee’s employment under this Employment Agreement.

 

4



--------------------------------------------------------------------------------

(8) Inventions and Patents: (a) Employee shall make prompt full disclosure in
writing to the Corporation of all inventions, improvements and discoveries,
whether or not patentable, which Employee conceives, devises, makes, discovers,
develops, perfects or first reduces to practice, either alone or jointly with
others, during the term of Employee’s employment under this Employment
Agreement, which relate in any way to the fields, products or business of the
Corporation, including development and research, whether during or out of the
usual hours of work or on or off the premises of the Corporation or by use of
the facilities of the Corporation or otherwise and whether at the request or
suggestion of the Corporation or otherwise (all such inventions, improvements
and discoveries being hereinafter called the “Inventions”), including any
Inventions, whether or not patentable, conceived, devised, made, discovered,
developed, perfected or first reduced to practice by Employee after the
employment of Employee under this Employment Agreement is terminated if the
Inventions were conceived by Employee during the term of Employee’s employment
under this Employment Agreement. Any Inventions, whether or not patentable,
conceived, devised, made, discovered, developed, perfected or first reduced to
practice by Employee within six (6) months of the date of termination of the
Employee’s employment under this Employment Agreement shall be conclusively
presumed to have been conceived during the term of Employee’s employment under
this Employment Agreement.

(b) Employee agrees that the Inventions shall be the sole and exclusive property
of the Corporation.

(c) Employee agrees to assist the Corporation and its nominees in every
reasonable way (entirely at its or their expense) to obtain for the benefit of
the Corporation letters patent for the Inventions and trademarks, trade names
and copyrights relating to the Inventions, and any renewals, extensions or
reissues thereof, in any and all countries, and agrees to make, execute,
acknowledge and deliver, at the request of the Corporation, all written
applications for letters patent, trademarks, trade names and copyrights relating
to the Inventions and any renewals, extensions or reissues thereof, in any and
all countries, and all documents with respect thereto, and all powers of
attorney relating thereto and, without further compensation, to assign to the
Corporation or its nominee all the right, title and interest of Employee in and
to such applications and to any patents, trademarks, trade names or copyrights
which shall thereafter issue on any such applications, and to execute,
acknowledge and deliver all other documents deemed necessary by the Corporation
to transfer to or vest in the Corporation all of the right, title and interest
of Employee in and to the Inventions, and to such trademarks, trade names,
patents and copyrights together with exclusive rights to make, use, license and
sell them throughout the world. If the Corporation is unable, after reasonable
effort, to secure Employee’s signature on any application for patent, copyright,
trademark or other analogous registration or other documents regarding any legal
protection relating to any Invention, whether because of Employee’s physical or
mental incapacity or for any other reason whatsoever, Employee hereby
irrevocably designates and appoints the Corporation and its duly authorized
officers and agents as Employee’s agent and attorney-in-fact, to act for and on
Employee’s behalf and stead to execute and file any such application or
applications or other documents and to do all other lawfully permitted acts to
further the prosecution and issuance of patent, copyright or trademark
registrations or any other legal protection thereon with the same legal force
and effect as if executed by Employee.

(d) Employee agrees that even though his employment is terminated under this
Employment Agreement Employee will, at any time after such termination of
employment, carry out and perform all of the agreements of Subsections 8(a) and
8(c) above, and will at any time and at all times cooperate with the Corporation
in the prosecution and/or defense of any investigation, litigation or legal
process which may arise, including in connection with the Inventions, provided,
however, that should such services be rendered after termination of Employee’s
employment under this Employment Agreement, Employee shall be paid reasonable
compensation on a per diem basis. The Corporation agrees to provide Employee
reasonable notice in the event his assistance is required.

 

5



--------------------------------------------------------------------------------

(e) Employee agrees to make and maintain adequate and current written records of
all Inventions in the form of notes, sketches, drawings, or reports relating
thereto, which records shall be and remain the property of, and available to,
the Corporation at all times.

(f) Employee agrees that he will, upon leaving the Corporation’s employment,
promptly deliver to the Corporation all originals and copies of disclosures,
drawings, prints, letters, notes, and reports either typed, handwritten or
otherwise memorialized, belonging to the Corporation which are in his possession
or under his control and Employee agrees that he will not retain or give away or
make copies of the originals or copies of any such disclosures, drawings,
prints, letters, notes or reports.

(9) Property of Corporation: All files, records, reports, documents, drawings,
specifications, equipment, and similar items relating to the business of the
Corporation, whether prepared by Employee or otherwise coming into his
possession, shall remain the exclusive property of the Corporation and shall not
be removed by Employee from the premises of the Corporation under any
circumstances whatsoever without the prior written consent of the Corporation.

(10) Noncompetition Agreement: (a) Employee shall not, without the written
consent of the Corporation, during the term of employment with the Corporation
and for the period of one year thereafter (the “Non-Compete Period”), engage in
or otherwise carry on, directly or indirectly anywhere in the world (either as
principal, agent, employee, employer, investor, shareholder (except for holdings
of no greater than 1% of the total outstanding shares in a publicly-traded
company), consultant, partner, member, financier or in any other individual or
representative capacity of any kind whatsoever), any business or activity
competitive with the Corporation but solely to the extent such business or
activity is related to, similar to or competitive with the activities of the
business unit(s), division(s), laborator(y)(ies), facilit(y)(ies) and other
operational unit(s) in or for which Employee performed work for the Corporation
or about which Employee acquired Proprietary Information (as defined in the
Confidential Information Agreement). The Non-Compete Period shall be extended
for any period during which Employee is in breach of this Employment Agreement
or the Confidential Information Agreement.

(b) The Corporation and Employee agree that the services of Employee are of a
personal, special, unique and extraordinary character, and cannot be replaced by
the Corporation without great difficulty, and that the violation by Employee of
any of his agreements under this Section 10 would damage the goodwill of the
Corporation and cause the Corporation irreparable harm that could not reasonably
or adequately be compensated in damages in an action at law, and that the
agreements of Employee under this Section 10 may be enforced by the Corporation
in equity by an injunction, declaratory judgment tor restraining order in
addition to being enforced by the Corporation at law.

(c) In the event that this Section 10 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
long a period of time or over too great a range of activities or geographic
scope, it shall be interpreted to extend only over the maximum period of time or
range of activities or geographic scope as to which it may be enforceable.

(11) Non-Solicitation: Employee shall not, on his own behalf or in the service
or on behalf of others, directly or indirectly:

(a) solicit, entice or induce any Customer (as defined below) to become a
customer, distributor or supplier of any other person, firm or corporation with
respect to products and/or services sold or under development by the Corporation
during his employment at the Corporation, or to cease doing business with the
Corporation, and Employee shall not contact or approach any such person, firm or
corporation for such purpose or authorize or knowingly approve the taking of
such actions by any other person for a period of twenty-four (24) months from
the date of the termination of Employee’s employment under this Employment
Agreement; or

(b) solicit, recruit or hire (or attempt to solicit, recruit or hire) any
employee, officer or agent of the Corporation or contractor engaged by the
Corporation (whether or not such person is a full-time executive or whether or
not such employment is pursuant to a written agreement or at-will) to terminate
such person’s

 

6



--------------------------------------------------------------------------------

employment or engagement with the Corporation or work for a third party other
than the Corporation for a period of twenty-four (24) months after the date of
the termination of Employee’s employment under this Employment Agreement, or
engage in any activity that would cause such employee or contractor to violate
any agreement with the Corporation, nor shall Employee form any partnership
with, or establish any business venture in cooperation with, any such person.

(c) For the purposes of this Section 11, a “Customer” means any person or entity
which as of the date of the termination of Employee’s employment under this
Employment Agreement was, within two (2) years prior to such time, a customer,
distributor or supplier of the Corporation, and references to the Corporation
shall be deemed to include any affiliate or subsidiary of the Corporation.

(12) Non-disparagement: Employee shall not disparage the Corporation, any of its
products or practices, or any of its directors, officers, or employees, whether
orally, in writing or otherwise, at any time. Notwithstanding the foregoing:
nothing in this Section shall (i) limit the ability of Employee to provide
truthful testimony as required by law or any judicial or administrative process,
or (ii) prevent any Person from making any truthful statement to the extent
necessary in any litigation, arbitration, or mediation proceeding involving this
Employment Agreement, including, but not limited to, the enforcement of this
Employment Agreement. In no event shall any termination of Employee’s employment
by the Corporation or Employee for any reason constitute disparagement for
purposes of this Section.

(13) Notice: Any and all notices under this Employment Agreement shall be in
writing and, if to the Corporation, shall be duly given if sent to the
Corporation by registered or certified mail, postage prepaid, return receipt
requested, at the address of the Corporation set forth under its name below or
at such other address as the Corporation may hereafter designate to Employee in
writing for the purpose, and if to Employee, shall be duly given if delivered to
Employee by hand or if sent to Employee by registered or certified mail, postage
prepaid, return receipt requested, at the address of Employee set forth under
his name below or at such other address as Employee may hereafter designate to
the Corporation in writing for the purpose.

(14) Assignment: The rights and obligations of the Corporation under this
Employment Agreement shall inure to the benefit of, and shall be binding upon,
the successors and assigns of the Corporation. The rights and obligations of
Employee under this Employment Agreement shall inure to the benefit of, and
shall be binding upon, the heirs, executors and legal representatives of
Employee. Employee shall not delegate his employment or obligations under this
Employment Agreement to any other person.

(15) Code Section 409A Compliance: Where Section (6) refers to Employee’s
termination of employment for purposes of receiving any payment, whether such a
termination has occurred will be determined in accordance with Section 409A of
the Internal Revenue Code and Treasury Regulation Section 1.409A-1(h) (or any
successor provisions). Where the Employment Agreement requires the following
payments to be made to Employee, the following rules shall apply, and any
inconsistent provision is superseded:

To the extent that this Employment Agreement requires that a payment shall be
made upon or as soon as reasonably practicable after an event (e.g., termination
of employment), such payment shall be made no later than sixty (60) days after
the occurrence of such event (or, if earlier, within two-and-a-half
(2 1/2) months following the end of the Employee’s taxable year in which such
event occurs). Employee may not designate the year of such payment. To the
extent that benefits under Section (6) are contingent upon Employee providing a
General Release, Employee shall sign and return the General Release within the
reasonable time period designated by the Corporation, which shall be no less
than twenty-one (21) days but no more than forty-five (45) days. If such
designated time period for review and revocation of the General Release crosses
calendar years, payments for the period for review and return of the Release
shall be made in the later calendar year. Any payments that would otherwise be
made during the period for review and revocation of the General Release will be
made on the first scheduled payment date after such period ends. To the extent
that the Employment Agreement provides for the reimbursement of specified
expenses incurred by Employee, such

 

7



--------------------------------------------------------------------------------

reimbursement shall be made in accordance with the provisions of the Employment
Agreement, but in no event later than the last day of Employee’s taxable year
following the taxable year in which the expense was incurred. The amount of
expenses eligible for reimbursement or in-kind benefits provided by the
Corporation in any taxable year of Employee shall not affect the amount of
expenses or in-kind benefits to be reimbursed or provided in any other year
(except in the case of maximum benefits to be provided under a medical
reimbursement arrangement, if applicable). Bonus otherwise payable under the
Employment Agreement after the end of a bonus plan performance period shall be
paid within two-and-a-half (2 1/2) months after the end of the fiscal year of
the Corporation to which such Bonus relates. Each payment in respect of
Employee’s termination of employment under Section 6 of the Employment Agreement
is designated as a separate payment for purposes of the short-term deferral
rules under Treasury Regulation Section 1.409A-1(b)(4)(i)(F) and the exemption
for involuntary terminations under separation pay plans under Treasury
Regulation Section 1.409A-1(b)(9)(iii).

If Employee is designated as a “specified Executive” within the meaning of Code
Section 409A (while the Corporation is publicly traded on any securities
market), any deferred compensation payment subject to Section 409A to be made
during the six-month period following Employee’s termination of employment shall
be withheld and the amount of the payments withheld will be paid in a lump sum,
without interest, during the seventh month after Employee’s termination;
provided, however, that if Employee dies prior to the expiration of such six
month period, payment to Employee beneficiary shall be made as soon as
reasonably practicable following Employee’s death. The Corporation shall
identify in writing delivered to Employee any payments it reasonably determines
are subject to delay under this Section. In no event shall the Corporation have
any liability or obligation with respect to taxes for which Employee may become
liable as a result of the application of Code Section 409A.

(16) Entire Agreement and Severability: (a) This Employment Agreement and the
Confidential Information Agreement supersede any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
employment of Employee by the Corporation and contains all of the covenants and
agreements between the parties with respect to such employment. In the event of
any discrepancy between the terms of this Employment Agreement and the
Confidential Information Agreement, this Employment Agreement controls. Each
party to this Employment Agreement acknowledges that no representations,
inducements, promises or agreements, oral or otherwise, have been made by any
party, or any one acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement or promise not contained in this
Employment Agreement shall be valid and binding. Any modification of this
Employment Agreement will be effective only if it is in writing signed by both
parties to this Employment Agreement.

(b) If any provision in this Employment Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect without being
impaired or invalidated in any way.

(c) All pronouns used herein shall include the masculine, feminine, and neuter
gender as the context requires.

(17) Miscellaneous: This Employment Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Massachusetts, excluding (but only to the extent
permitted by law) its conflict of laws and choice of law rules. The parties
hereto further agree that service of any process, summons, notice or document by
U.S. certified mail or overnight delivery by a generally recognized commercial
courier service to Employee’s last known address (or any mode of service
recognized to be effective by applicable law) will be effective service of
process for any action, suit or proceeding brought against Employee in any such
court. This Employment Agreement may be executed in any number of counterparts,
each of which, when executed by both parties to this Employment Agreement shall
be deemed to be an original, and all of which counterparts together shall
constitute one and the same instrument. The failure of either party hereto to
enforce any right under this Employment Agreement shall not be construed to be a
waiver of that right, or of damages caused thereby, or of any other rights under
this Employment Agreement.

 

8



--------------------------------------------------------------------------------

(18) Arbitration: Any dispute under this Employment Agreement shall be resolved
by final and binding arbitration; provided, however, that the Corporation, in
its sole discretion, may enforce the covenants set out above in Sections
(7) through (11) of this Agreement by bringing a proceeding in any court of
competent jurisdiction. In addition, any issues pertaining to the ability to
arbitrate a dispute under this Agreement shall be determined by a court of
competent jurisdiction and not by an arbitrator. The arbitration shall be held
in the Commonwealth of Massachusetts and shall be conducted in accordance with
the then-prevailing Commercial Arbitration Rules of the American Arbitration
Association. Employee shall arbitrate individual claims only. The arbitrator
shall be acceptable to both the Corporation and Employee. If the parties cannot
agree on an acceptable arbitrator, the dispute shall be heard by a panel of
three arbitrators, one appointed by the Corporation and one appointed by
Employee, and the third selected by the other two arbitrators. Under no
circumstances may the arbitrator(s) have the authority to require Employee’s
reinstatement to employment or continued employment, or award any lost wages or
benefits (other than severance benefits as described above) as a result of
Employee’s termination of employment for any reason. The arbitrator(s) shall
also have no authority to award punitive, liquidated or consequential damages or
the payment of a prevailing party’s costs and/or attorneys’ fees. Each party
shall bear its own costs and expenses and an equal share of the arbitrators’ and
administrative fees of arbitration. The Corporation, Employee and the
arbitrator(s) shall treat all aspects of the arbitration proceedings, including
without limitation, discovery, testimony and other evidence, briefs and the
award, as strictly confidential; provided, however, that any award or order
rendered by the arbitrator(s) under this Agreement may be entered as a judgment
or order in a court of competent jurisdiction and may be disclosed by the
Corporation as necessary to enforce the terms of the restrictive covenants in
Sections (7) through (11) of this Agreement

[remainder of page left blank intentionally]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, in the Commonwealth of
Massachusetts, this Employment Agreement as a sealed instrument, all as of the
day, month and year first written above.

MKS INSTRUMENTS, INC.

 

By:

 

  /s/ Gerald G. Colella

  Gerald G. Colella   Chief Executive Officer and President   2 Tech Drive  
Andover, MA 01810

 

 

  /s/ Paul Eyerman

 

 Legal Signature

   Dated:   

February 23, 2014

  Paul Eyerman        

 

10



--------------------------------------------------------------------------------

APPENDIX A

FORM RELEASE

Introduction

            (“Executive”) separated from MKS Instruments, Inc. (the
“Corporation”) as of             , and Executive and the Corporation entered
into a Separation Agreement (the “Agreement”), dated             , pursuant to
which, among other things, Executive agreed to release the Releasees from all
waivable claims which Executive might have against the Releasees in exchange for
the receipt of certain payments and benefits set forth therein upon this Release
becoming effective.

Terms

1. As used in this Release, the following words shall mean the following:

(a) “Corporation” shall at all times mean MKS Instruments, Inc., its
subsidiaries, divisions, successors and assigns, its affiliated and predecessor
companies or corporations, and their successors and assigns.

(b) “Executive” means             .

(c) “Releasees” shall mean the Corporation, its present or former directors,
officers, shareholders, members, employees, attorneys and agents, whether in
their individual or official capacities and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of the Corporation in their official and individual
capacities.

2. After receiving this signed Release from Executive and upon the expiration of
the waiting period described in Paragraph 5 (the “Effective Date”), The
Corporation will provide Executive with the payments and benefits described in
paragraphs     through     in Section     of the Agreement.

3. In exchange for receiving the payments and benefits described in paragraphs
    and     in Section      of the Agreement, Executive hereby agrees that
Executive is releasing the Releasees from, and waiving, any claim that Executive
may have against them for any act, omission, incident or situation which may
have occurred at any time up until the Effective Date of this Release. This
includes RELEASING AND FOREVER DISCHARGING the Releasees from AND WAIVING:

(a) Any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Rehabilitation Act, the Equal Pay Act, 42 U.S.C. §§ 1981, 1982, 1983 and 1985,
the Massachusetts Fair Employment Practices Act, M.G.L. c. 151B; the Fair Labor
Standards Act; the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Massachusetts Civil Rights Act; the Massachusetts Equal Rights Law; the
Massachusetts Minimum Fair Wages Statute (M.G.L. c. 151, §§ 1A and 1B); the
Massachusetts Payment of Wages Statute (M.G.L. c. 149, § 148, et seq.); the
Massachusetts “Blue Laws” (M.G.L. c. 136); and any other claims arising under
Chapters 149 through 154 of the Massachusetts General Laws, and any amendments
to these statutes;

 

11



--------------------------------------------------------------------------------

(b) Any claims arising under the Family and Medical Leave Act, the National
Labor Relations Act, the Sarbanes-Oxley Act of 2002, and all other federal,
state, and local laws or ordinances relating to employment;

(c) Any claims arising under the Employee Retirement Income Security Act
(“ERISA”) (but not claims to vested ERISA benefits) or any other federal or
state law pertaining to employee retirement or welfare benefits;

(d) Any claims arising under any other federal, state or local statutory or
regulatory provision;

(e) Any claims arising under federal common law or under the common law of any
state; and

(f) Any claims for attorneys’ fees and/or costs.

Notwithstanding the above, this Release does not prevent Executive from pursuing
any right or claim which cannot be waived by law. This means, among other
things, that even if Executive signs this Release, Executive retains his right
to file a charge of discrimination with the Equal Employment Opportunity
Commission and to assist in Commission investigations. By signing this Release,
however, Executive is waiving any right to recover any relief in federal or
state court, in any administrative proceeding or in arbitration, whether such a
claim for relief is brought by Executive or through the EEOC (or a comparable
state or local agency) or as part of a class action proceeding. This Release
also does not prevent Executive from pursuing any claim to enforce this Release
or from asserting any future rights Executive may have to any vested benefits
that Executive may be entitled to receive.

4. By signing this Release, Executive is hereby acknowledging and agreeing that:
(a) Executive is competent to enter into this Release and is fully aware of his
right to discuss any and all aspects of this Release with an attorney of his
choice; (b) except for the promises contained in the Agreement, the Corporation
has made no other promise of any kind to Executive to cause Executive to sign
this Release; (c) what Executive is receiving under the Agreement and this
Release is in addition to anything of value to which he already is entitled;
(d) what Executive is receiving is adequate and satisfactory to him; and (e) the
payments and benefits specified in the Agreement and this Release constitute
full and final payment in settlement of all waivable claims of any kind, known
or unknown, which Executive may have against the Releasees. Executive further
acknowledges that he has carefully read and fully understand all of the
provisions of this Release, that Executive has had the opportunity to discuss
the provisions of this Release with an attorney, and that Executive is
voluntarily entering into this Release.

5. Executive acknowledges and agrees that he has been given a period of up to
twenty-one (21) days in which to consider the terms of this Release and that
this Release shall not become effective until seven (7) days following the date
of his signature. Prior to that time, Executive may elect to revoke this
Release. If Executive chooses to revoke this Release, Executive agrees to notify
the Chair of the Board of Directors of the Corporation in writing. If Executive
does not sign and return the Release within the specified period, or Executive
revokes it, Executive will forfeit any payments contingent on the Release.
Unless revoked by the Executive, this Release shall become effective eight
calendar days after the date that Executive signs this Release, as evidenced by
the date adjacent to his signature at the end of this Release (the “Effective
Date”). This Release shall not be effective and shall be deemed void as if never
made if, prior to the Effective Date, Executive revokes his earlier acceptance
of this Release. Payments contingent upon the Executive entering into the
Agreement and this Release will not be made (or begin) prior to the expiration
of the period specified for revoking this Release. If the period for signing and
returning the Agreement or Release

extends into a later taxable year, any payments contingent upon the Agreement
and Release will be made (or begin) in the later taxable year.

 

12



--------------------------------------------------------------------------------

6. By signing this Release, Executive is not waiving any claims against the
Releasees for any act or omission that may occur after the signing of this
Release.

7. By signing this Release, Executive is hereby acknowledging and agreeing that
Executive has been paid all sums due and owing to him as of the date hereof
including, but not limited to, all salary, bonus, business expenses, allowances,
vacation pay and other benefits and perquisites as a result of Executive’s
employment with the Corporation, and has received any leaves (paid or unpaid) to
which he was entitled during his employment and the Corporation has not denied
or interfered with his ability to request or take such leave.

8. Executive hereby agrees that his employment relationship with the Corporation
has been severed and that Executive forever waive any right to reinstatement,
recall or future employment with the Corporation, unless waived by mutual
agreement.

9. Paragraphs     through      of the Agreement are incorporated by this
reference into this Release as if fully and independently set forth below.

10. The Agreement and this Release represent the full and complete understanding
of the Executive and the Corporation. The Agreement and this Release shall
supersede any inconsistent provisions in the             . No prior or
contemporaneous oral or written agreements may be offered to alter their terms.
This Release shall be binding upon the Executive and the Corporation and upon
their heirs, successors and assigns. This Release may not be modified except in
a written document signed by both parties.

11. This Release shall be governed by and interpreted in accordance with the
laws of the Commonwealth of Massachusetts, without regard to its conflict of law
provisions and except to the extent federal law applies.

PLEASE READ CAREFULLY. EMPLOYEE SHOULD CONSULT WITH COUNSEL BEFORE SIGNING THIS
DOCUMENT. THIS RELEASE INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

WITNESS:  

 

   

 

  Date     Date       MKS INSTRUMENTS, INC. ATTEST:         By:         Date    
 

Chair, Board of Directors                                                 Date

       

 

13